Citation Nr: 0700751	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  02-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a back disability. 


In March 2004, the case was remanded for further development.
 

FINDING OF FACT
 
The veteran's back disability did not originate in service, 
and is not otherwise related to service or any event therein.

 
CONCLUSION OF LAW
 
The veteran does not have residuals of a back injury which 
are the result of disease or injury incurred in or aggravated 
by active duty, and lumbar arthritis may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete. Second, under 
38 U.S.C.A. § 5103 (a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.
 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in June 2001 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal. The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the veteran's claim and any questions as to these 
points are moot.
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development. VA has procured all 
identified and available post-service medical records; the 
claimant has been afforded multiple examinations; and there 
is no pertinent evidence which is not currently part of the 
claims file. 
Hence, VA has fulfilled its statutory duties to assist the 
appellant in the prosecution of his claim. To the extent that 
VA has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc. 159 F.3d 534, 549 
(Fed. Cir. 1998).
 
The Claim
 
The veteran claims entitlement to service connection for a 
back disability. The RO denied this claim because the 
preponderance of the evidence demonstrated that the 
disability was neither incurred nor aggravated in service, 
and because arthritis was not manifest to a compensable 
degree within one year of separation from active duty. The 
Board agrees. 
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from active duty. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
 
In this case, a November 1971 service medical record contains 
diagnoses of low back pain and a transitional L5 vertebra. 
See November 1971 consultation sheet and separation 
examination. 
 
Post-service, a July 1972 VA examiner opined that X-rays 
showed a transitional sacralized segment. The examiner opined 
that he did not consider this to be of any clinical 
significance; otherwise, he wrote, the veteran's lumbosacral 
spine was normal. 
 
A December 2000 private medical record prepared incident to a 
motor vehicle accident which occurred the previous month, is 
of record from Orthopedic and Sports Physical Therapy 
Associates, Inc.  It diagnosed the veteran with reduced range 
of motion in the cervical and lumbar spines, muscle spasm, 
pain, and reduced function due to pain. 
 
A July 2001 VA examiner opined that a lumbar spine magnetic 
resonance imaging evaluation (MRI) showed both degenerative 
changes and a disc herniation. Several other medical 
treatment records in the claims file document the veteran's 
back disability after his November 2000 motor vehicle 
accident. In one such record, a March 2002 private medical 
opinion addressed to attorney Fred C. Jug, Jr., by Charles P. 
Gennaula, M.D., the veteran is reported to have said that the 
automobile accident exacerbated his back pain. Dr. Gennaula 
opined that the veteran's other symptoms, including neck 
pain, were temporally related to the November 2000 motor 
vehicle accident. 
 
Significantly, no treating clinician ever addressed the 
etiology of any back disorder in such a fashion so as to 
connect it to the veteran's military service. A review of 
post-service private and VA medical records moreover fails to 
reveal competent evidence of lumbar arthritis within a year 
of the veteran's separation from active duty. 
 
Post-service, there is no diagnosis of a back disability for 
almost 30 years, from 1971 to 2000. The Board notes that the 
July 2001 VA examiner reported the veteran telling him that, 
for seven and a half years after separation from service, he 
was an employee at "Clariton Steel" (most likely in fact the 
Clairton Works of the United States Steel Corporation (U.S. 
Steel) in Clairton, Pennsylvania). As noted in the Board's 
March 2004 remand, the veteran informed the examiner that he 
first went to work for this company shortly after his 
separation from military service. Likewise, the veteran told 
the examiner that prior to his being hired the steel company 
conducted a physical examination, which noted a low back 
disorder. He also told the examiner that the steel company 
eventually gave him a disability retirement because of back 
problems. On remand in March 2004, the Board instructed the 
RO to seek the necessary authorization from the veteran to 
secure any available records from the steel company. Despite 
being invited to empower VA to procure these steel company 
records on his behalf, the veteran refrained from filing the 
requisite individual authorizations. The evidence on file is 
devoid of any such employer records.
 
The veteran was afforded a VA examination in March 2006 to 
obtain a medical opinion addressing the relationship, if any, 
between his current back disability and in-service findings. 
The examiner reviewed the claims file and examined the 
veteran. The appellant reported injuring his back while 
falling from a vehicle in 1971, after which he felt 
significant back pain. The examiner wrote that the veteran 
reported having refused physical therapy and medication in 
the service, and that he was returned to duty. Following the 
examination the examiner confirmed that the veteran has a 
significant back disability. The examiner concluded, however, 
that it was more likely than not that the lumbar spinal 
condition was not connected to the veteran's complaints of 
back pain while in the service, as he had no significant 
symptoms or limitations upon leaving the service. The 
examiner found it important to note that in 1980 the veteran, 
who had held a heavy labor job in a steel mill, received a 
disability retirement from U.S. Steel for a non-preexisting 
condition resulting from an on-the-job injury. In addition to 
the lack of evidence to establish service connection the 
examiner opined that the veteran's work for U.S. Steel more 
likely than not directly contributed to any development of 
lumbar arthritis. He furthermore opined that the veteran's 
arthritis gradually manifested over the past thirty years and 
not to a compensable degree within one year of separation 
from active duty. 
 
In short, the medical evidence on file does not contain any 
opinion which suggests a link between the veteran's current 
back disability and service. Indeed, the only competent 
evidence addressing the etiology of any back disability is 
against the claim. There, moreover, is no medical evidence of 
any back degenerative changes, or any other back disability, 
until decades after service. 
 
In sum, while there is evidence of a current back disability, 
and while the veteran was diagnosed with back pain in 
service, without competent evidence linking a current back 
disorder to service, or showing lumbar arthritis within a 
year of his discharge from active duty, the benefit sought on 
appeal cannot be granted. 
 
As the preponderance of the evidence is against the claim, 
the claim is denied, and the doctrine of reasonable doubt is 
not for application. 38 U.S.C.A. § 5107. Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 
 
The claim is denied. 


ORDER

Entitlement to service connection for a back disability is 
denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


